Citation Nr: 1439870	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to January 31, 2014, and an initial rating in excess of 10 percent from January 31, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty from February 1948 to January 1951, and from February 1957 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective February 23, 2009.  In February 2014, the RO increased the rating to 20 percent, effective January 31, 2014.  
 
The Veteran requested a video conference hearing on this matter, and received notice of the date and location of said hearing.  The Veteran, however, declined to show at the required time.  The Board considers the request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d).
 
The issue of entitlement to nonservice-connected pension has been raised by the record (see April 2012 VA Form 21-4138 in the Virtual VA claims file), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

On August 14, 2014, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran that he desired to withdraw from appellate review his appeal of the claim for an initial compensable rating for bilateral hearing loss prior to January 31, 2014, and an initial rating in excess of 10 percent from January 31, 2014.

CONCLUSION OF LAW

The criteria are met for withdrawal of an appeal with respect to the issue of entitlement to an initial compensable rating for bilateral hearing loss prior to January 31, 2014, and an initial rating in excess of 10 percent from January 31, 2014.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew this appeal.  This was done by an August 12, 2014 statement.  Because a withdrawal is effective when received, see 38 C.F.R. 
§ 20.204(b)(3) (2013), there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss prior to January 31, 2014, and an initial rating in excess of 10 percent from January 31, 2014 is dismissed.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


